December 16, 1957


Honorable Homer Garrison
Director, Texas Department of
  public Safety
Austin, Texas
                                Opinion No. WW- 325
                                Re: Whether the County Attorney,
                                    Mstrict Attorney or Crir-
                                    lnal District Attorney,
                                    respectively, has a duty to
                                    represent the State in ap-
                                    peals and other actions In
                                    the local courts resulting
                                    from acts and orders of the
                                    Department of Public Safety,
                                    pursuant to the Safety-
                                    Responsibility Act (Art.6701h,
Dear Mr. Carrlson:                  V.C.S.) and related questions.
         We have received your letter of November 18, 1957,
submitting several questions for the opinion of our depart-
ment. These questions amount to but one proposition, that is,
is there a duty upon the district attorney, county attorney,
or criminal district attorney, as the case 'maybe, to repre-
sent the Department of Public Safety and, consequently, the
State of Texas in appeals and other actions resulting from
acts and orders from the Department of Public Safety pursuant
to the Safety-Responsibility Act (Article 6701h, V.C.S.).
         The statutes of the State of Texas are very confus-
ing concerning the powers, rights, and duties of county attorneys,
district attorneys and criminal district attorneys. However, the
Constitution of the State of Texas, in Section 21 of Article V,
imposes upon county attorneys the following duty:
             "The county attorneys shall represent the
         state in all oases in district and Inferior
         courts in their respective counties, but if
         any county shall be included in a district In
         which there shall be a district attorney the
         respective duties of district attorneys and
         county attorneys shall in such counties be
Honorable Homer Garrison, page 2.   (m-325)


         regulated by the Legislature."
         Accordingly, in any county in which there is a
county attorney, the duty evolves upon such county attorney
to represent the Department of Public Safety, which is but
an agency of the State of Texas In the district and Inferior
courts in appeals and actions arising from the operation of
the Safety-Responsibility Act.
         We have been unable to find any general duties
placed upon the district attorneys of the State to represent
the State in civil actions In the district or Inferior courts
of the counties or districts which they represent. The duty,
powers and responsibilities of the district attorneys depend
upon the statutes which create their positions, and in each
particular instance the statute creating the office of the
district attorney must be referred to, to determine if such
district attorney has the duty to represent the Department
of Public Safety in the appeals and actions above referred to.
         Criminal district attorneys exist In the State of
Texas In lieu of the district and county attorneys In the
county in which they have been established. Neal v. Sheppard,
209 S.W.2d 388 (Tex. Civ. App. 1948); Art. P S    21 T
Const. They succeed to the powers of both the d&l&      a::'
county attorneys in such counties and, accordingly, under the
power generally given to the county attorney by the provisions
of Section 21 of Article V of the Texas Constitution, would
have the duty to represent the State in all cases In the dls-
trict and inferior courts in their respective counties.
         Our holding 'maybe summarized as follows: Any county
attorney has the duty to represent the State in appeals and
actions resulting from the operations of the Safety-Responsl-
bility Act, since the Department of Public Safety Is the agency
affected and is an agency of the State of Texas. Criminal dis-
trict attorneys, because of their succession to the powers of
the county attorneys In the counties in which they are created,
have the same duties as county attorneys with respect to actions
arising from the Safety-Responsibility Act. District attorneys
have duties with respect to the civil actions arising from the
operation of the Safety-Responsibility Act in accordance with
the Individual statutes creating their position, there being
no general statute concerning or governing their duties in the
realm of representation of the State.
Honorable Homer Garrison, page 3.    (w-325)


                          SUMMARY

             County attorneys and criminal district
             attorneys shall represent the State
             (Department of Public Safety) In local
             courts In appeals and actions resulting
             from acts and orders of the Department
             of Public Safety pursuant to the Safety-
             Responsibility Act (Article 6701h, V.C.S.).
             The duties of district attorneys in this
             respect depend upon the specifla legisla-
             tive act creating their position.
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas




JHM:zt                              Assistant

APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Mrs. Marietta McGregor Payne
B. H. Timmins, Jr.
Fred Werkenthin
REVIEWEDFORTHE  ATTORNEY GENERAL
BY: James N. Ludlum